DETAILED ACTION
Status of Claims
	Claims 17-19, 21-25, 31-33 and 36-42 are pending in this application and are presented for examination on the merits. The instant Office Action is being made second non-final to give Applicants a chance to address the new matter rejection which could have been raised at an earlier date.
Advisory Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date is of the instant claims has been determined to 01/18/2017 the filing date of the instant application. The examiner acknowledges Applicants claim of a domestic priority date of 01/19/2016 the filing date of the U.S. Provisional Application No. 62/280,613 (hereafter ‘613). However, the instant claims recite treating a burn, a limitation not disclosed in ‘613.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 17-19, 21-25, 31-32, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over NORTON (US 2013/0095138; published April, 2013) in view of SELKON (US 7,276,255; published October, 2007); GARABEDIAN (US 2007/0243264; published October, 2007); Kerckhove et al. (“Silicones in the rehabilitation of burns: a review and overview,” 2001, ELSEVIER; Burns, Vol 27, pp. 205-214) and KELLER (US 2010/0196454; published August, 2010).
	Claim 31 is rejected based on optimization in this ground of rejection, MPEP §2144.05-II.
Applicants Claims
	Applicants claim a method for treating a burn in a subject afflicted with a burn, the method comprising: applying to a burn a formulation consisting of: (1) an electrolyzed solution having a salt concentration between 0.1% and 1% by weight, hypochlorite present in an amount of between 0.6 and 1% w/v, hypochlorous acid, dissolved oxygen, chlorine, hydrogen gas, hydrogen ions, hypochloride, ozone, activated hydrogen ions, chloride ions, hydroxides, singlet oxygen, *OCl, *HO-, and superoxides of *O2- and HO2; (2) a buffer, wherein the formulation has a pH ranging from 6.7 to 7.5; sodium magnesium silicate; and (3) dimethicone (instant claim 17).
	Applicants claim a method of treating a burn on an individual, the method comprising: topically applying to the burn a formulation consisting of: an electrolyzed saline solution having a salt concentration between 0.1% and 1% by weight, hypochlorite present in an amount of about 0.6% w/v, hypochlorous acid, dissolved oxygen, chlorine, hydrogen gas, hydrogen ions, hypochloride, ozone, activated hydrogen ions, chloride ions, hydroxides, singlet oxygen, *OCl, *HO-, and superoxides of *O2- and HO2; (2) a sodium phosphate present in an amount of about 0.2% w/v, wherein the formulation has a pH ranging from 6.7 to 7.5; sodium 
	Applicants further claim the composition is topically administered (instant claim 18), the formulation is an ointment, cream, spray, gel, lotion or solution (instant claim 19), the formulation is applied once or three times daily (instant claims 21-22) to promote wound healing (instant claims 23-24) and prevent bacterial growth or infection in the wound (instant claim 25). Applicants further claim the buffer is sodium phosphate monobasic (instant claims 32-33), the buffer is sodium magnesium silicate (instant claim 35). Applicants further claim the amount of buffer is  ~0.2% w/v, the amount of rheology agent is ~3.25 % w/v, and the silicone polymer or blend thereof is in an amount of ~ 5.0% w/v (instant claims 31, 38 & 41).
	Claim interpretation: the limitation dimethicone is being read as encompassing any polydimethylsiloxane (PDMS) polymers and copolymers (see, instant Specification p. 14, [0052], and MPEP §2111).
Determination of the Scope 
and Content of the Prior Art
	NORTON teaches an improved method and apparatus for producing stable non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications (see whole document, particularly the abstract). NORTON teaches their electrolyzed saline is produced by placing a saline hypochlorites (OCl-, NaClO, dissolved oxygen (O2), chlorine (Cl2) and hydrogen (H2) gases, hydrogen peroxide (H2O2), hydrogen ions (H+), hypochloride (ClO) and corresponding amounts of superoxides (*O2- and HO2), ozone (O3), activated hydrogen ions (H-), chlorine ions (Cl-), hydroxides (NaOH, OH-), singlet oxygen (*O2) and other forms of reactive oxygen (ROS) (*OCl, *HO-) utilizing electron and proton donation and dissolved gas transport to produce a specific redox balanced set of molecules and ions effective as a potent anti-infective ([0021]) (instant claims 17, 25 & 31).
	Regarding the claimed pH (from 6.7 to 7.5, claims 17 & 41), NORTON teaches that “In the lower temperature range, less O2 is absorbed by the fluid and the fluid has smaller electrical conductivity, therefore higher effective voltages can be utilized to maintain adequate electrical current required to provide regulated amounts of stable ROS without significantly increasing the probability of creating chlorates and while maintaining a pH of 7.2 to 7.5.” ([0027]).
	NORTON teaches that the electrolyzed saline solution is then administered to a human for therapeutic use, for example, applied topically in a wound dressing ([0022]) (instant claims 17-19, 40 & 41). NORTON further teaches that “The 
	NORTON teaches the embodiment wherein a saline solution of 0.15% to 1.0% is electrolyzed with an effective voltage under 30V, to produce ROS concentrations calculated to be between 0.05 and 50 ppm ([0040] to [0044]).
	NORTON teaches that “The method and apparatus thus produce a stable, non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications. The resulting electrolyzed saline solution is balanced to normal and hypertonic saline and has been shown to exhibit remarkable antimicrobial, antiviral and therapeutic characteristics. The nature of this electrolyzed saline solution makes it suitable for applications in food safety, animal health, agriculture and sterilization. These electrolyzed saline solutions also exhibit a marked lack of toxicity upon intravenous, aspired, oral or topical application in 
	NORTON teaches optimizing the amounts of the chemical redox species based upon the application which is expressly taught to be applied topically in a wound dressing ([0022] & [0028]). Thus, in this case the amount of the hypochlorite is not seen as a distinction over the disclosure/teachings of NORTON suggest optimization of the redox species based upon the application which is substantially identical to claimed method (treating a wound vs. treating a wound which is a burn) (instant claims 31 & 41) (MPEP §2144.05 I & II).

Ascertainment of the difference 
between the Prior Art and the Claims
	The difference between the rejected claims and the teachings of NORTON is that NORTON does not expressly teach: (1) the hypochlorite is in the range of 0.6 to 1% w/v; (2) the inclusion of a buffer such as a phosphate buffer; (3) the formulation includes a sodium magnesium silicate; (4) the inclusion of dimethicone; 
	The deficiency in items (1) & (3) are addressed by GARABEDIAN. The deficiency in the inclusion of a silicone polymer (4) is addressed by Kerckhove et al.  and KELLER. SELKON is cited as teaching electrolyzed saline as applicable for the treatment of burn wounds (5) and the phosphate buffer (2).
	SELKON teaches super-oxidized water based on hyochlorous acid, such as obtained from the electrochemical treatment of a saline solution, may be used for the treatment of leg ulcers (see whole document, particularly the abstract). 
SELKON teaches that “By means of any of the aspects of the invention defined above, the disinfection of wounds such as leg ulcers is readily achieved without irritation and pain, the spread of infection is reduced, and cell growth and regeneration are facilitated, thereby enhancing healing. An added advantage is that there is no resistance or tolerance developed to disinfection which would occur with antibiotics.” (paragraph bridging cols. 4-5)(instant claim 23). SELKON further claims the amount administered is “administered in an amount effective to act as a biocide and permit cell proliferation for wound healing.” (claim 1)(instant claim 24).
	SELKON teaches that “While the invention has been described with reference to the examples in relation to the treatment of leg ulcers, it should be appreciated that the invention has considerably wider applicability. For example, the invention has applicability to burns.” [emphasis added] (col. 11, lines 1-5; claim 2). SELKON teaches electrolyzed saline as suitable for treating burn wounds, accordingly it would have been prima facie obvious to apply the electrolyzed saline composition of NORTON to a burn wound per the suggestion of SELKON. SELKON does not expressly teach the burn is a thermal burn, however, a person of skill in the art, reading the reference, would ‘at once envisage’ the burn as encompassing a thermal burn (MPEP §2131.02)(instant claim 39).
	SELKON further teaches that “the pH of the final solution was adjusted with a phosphate buffer.” (col. 6, lines 19-20; claims 16 & 34)(instant claim 32). SELKON teaches that “Preferably, the pH of the super-oxidized water is in a range of 4 to 7” (abstract).
	Specifically regarding the amount of buffer recited in claims 31 & 41 of “about 0.2% w/v”, SELKON teaches a phosphate buffer to adjust the pH in a electrolyzed saline solution which is a results effective parameter that one of ordinary skill in the art would have optimized and reasonably resulted in the same amount of buffer (MPEP §2144.05-II: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it 
	GARABEDIAN teaches thickened dilute hypochlorite compositions (see whole document). GARABEDIAN teaches hypochlorite present in an amount of zero to about 15 weight percent ([0030]). GARABEDIAN further teaches that:

    PNG
    media_image1.png
    313
    628
    media_image1.png
    Greyscale

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I).
	Kerckhove et al. teaches silicones in the rehabilitation of burns (see whole document), and particularly the silicone terminology and chemical structure (p. 206, §2.1) encompasses (1) silicone fluids (2) silicone gels, (3) silicone elastomers, each of which are taught as useful in burn wound care (p. 207, §2.2).
	KELLER teaches dressing formulations for reduction of scarring comprising silicone polymers (see whole document). Particularly, KELLER teaches that “Since being introduced in 1982, topical silicone gel sheeting has been used to minimize dimethicone, cyclomethicone or a mixture thereof ([0010], claims 1-6)(instant claim 17, “a silicone polymer or blend thereof”; and instant claim 35).
	KELLER teaches that “In most embodiments, the non-volatile component is less than about 10% […].” ([0018]), and that “The amount of silicone oil in the scar dressing formulation can be from about 0.5 to about 15% of the blended weight.” ([0019]) (instant claims 31 & 41, amount of silicon polymer or blend thereof is about 5% w/v). The examiner notes that the amount of silicone polymer overlaps with the claimed amount and is therefore considered prima facie obvious (MPEP §2144.05-I).

Finding of prima facie obviousness
Rationale and Motivation
	It would have been prima facie obvious to one of ordinary skill to treat a wound with an electrolyzed saline composition including hypochlorite and superoxides (*O2- and HO2), as suggested by NORTON, the hypochlorite being sodium hypochlorite in an amount ranging from about 0.125% to about 1%, and further including sodium magnesium silicate (LAPONITE®) in an amount ranging from about zero to about 15%, as suggested by GARABEDIAN, as particularly suitable for wound treatment, and to further include a silicone species such as dimethicone (PDMS polymers, as taught by Kerckhove et al.) for the reduction of scarring, as suggested by KELLER, the electrolyzed saline being applied to a burn wound, as suggested by SELKON.
	In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to combine the claimed 

	Claim 31, 33, 41 and 42 are (further) rejected under 35 U.S.C. 103 as being unpatentable over NORTON in view of SELKON; GARABEDIAN; Kerckhove et al. and KELLER as applied to claims 17-19, 21-25, 31-32 and 39 above, and further in view of NORTHEY (US 2012/0164235; published June, 2012).
	Claim 31 is rejected based on overlapping ranges in this ground of rejection, MPEP §2144.05-I.
Applicants Claims
	Applicants claim a method for treating a burn in a subject afflicted with a burn, the method comprising: applying to a burn a formulation, as discussed above. 
	Applicants further claim the buffer is present in an amount of about 0.2% w/v (instant claim 31) the buffer is sodium phosphate monobasic (instant claims 33).
Determination of the Scope 
and Content of the Prior Art

	SELKON teaches super-oxidized water based on hyochlorous acid, such as obtained from the electrochemical treatment of a saline solution, may be used for the treatment of leg ulcers or burns, as discussed above and incorporated herein by reference.
	Kerckhove et al. teaches silicones in the rehabilitation of burns, and particularly the silicone terminology and chemical structure
	KELLER teaches dressing formulations for reduction of scarring comprising silicone polymers such as dimethicone and/or cyclomethicone, as discussed above and incorporated herein by reference.
	GARABEDIAN teaches a thickened dilute hypochlorite composition, as discussed above and incorporated herein by reference.
Ascertainment of the difference 
between the Prior Art and the Claims
	The difference between the rejected claims and the teachings of NORTON, SELKON, Kerckhove et al., KELLER and GARABEDIAN is that these references 
	NORTHEY teaches hydrogel formulations containing ORP water solution and a gelling agent which is a metal silicate (see whole document). NORTHEY  further teaches that the gelling agent is present in an amount from about 1.0 weight percent to about 5.0 weight percent, and further includes a buffering agent present in an amount of from about 0.1 weight-percent to about 1.0 weight percent ([0006]) (instant claim 31, amount of phosphate buffer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I). NORTHEY further teaches the preferred embodiment wherein the metal silicate gelling agent is sodium magnesium silicate ([0032]), and the buffering agent is sodium phosphate, particularly monobasic sodium phosphate ([0034]) (instant claims 33 & 41).
	Regarding instant claim 42,  Kerckhove et al. and KELLER indicate that silicone species such as dimethicone (PDMS polymers) enhance burn scar healing, and given that combination of prior art suggests applying a composition within the scope of claim 41, the result would also have been the same.
Finding of prima facie obviousness
Rationale and Motivation
prima facie obvious to one of ordinary skill to treat a wound with an electrolyzed saline composition including hypochlorite and superoxides (*O2- and HO2), as suggested by NORTON, the hypochlorite being sodium hypochlorite in an amount ranging from about 0.125% to about 1%, and further including sodium magnesium silicate (LAPONITE®) in an amount ranging from about zero to about 15%, as suggested by GARABEDIAN, as particularly suitable for wound treatment, and to further include a silicone species such as dimethicone (PDMS polymers, as taught by Kerckhove et al.) for the reduction of scarring, as suggested by KELLER, the electrolyzed saline being applied to a burn wound, as suggested by SELKON, and further to utilize the phosphate buffer species sodium phosphate monobasic in an amount of 0.1 to 1 %, as suggested by NORTHEY.
	In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to combine the claimed elements to produce a formulation with a reasonable expectation of improved burn treatment. Therefore, in the absence of evidence to the contrary, the claimed invention as a whole would have been obvious before the effective filing date of the .

	
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over NORTON (US 2013/0095138; published April, 2013) in view of SELKON (US 7,276,255; published October, 2007); GARABEDIAN (US 2007/0243264; published October, 2007); Kerckhove et al. (“Silicones in the rehabilitation of burns: a review and overview,” 2001, ELSEVIER; Burns, Vol 27, pp. 205-214); NORTHEY (US 2012/0164235; published June, 2012); KELLER (US 2010/0196454; published August, 2010) and GREEN (US 2006/0051387; published March, 2006).
Applicants Claims
	Applicants claim a system for healing a burn, comprising: a wound dressing material having a formulation applied thereto, wherein the wound is a burn, wherein the formulation consists of: (1) an electrolyzed solution having a salt concentration between 0.1% and 1% by weight, hypochlorite present in an amount of between 0.6 and 1% w/v, hypochlorous acid, dissolved oxygen, chlorine, hydrogen gas, hydrogen ions, hypochloride, ozone, activated hydrogen ions, chloride ions, hydroxides, singlet oxygen, *OCl, *HO-, and superoxides of *O2- and HO2; (2) a buffer present in , wherein the formulation has a pH ranging from 6.7 to 7.5; sodium magnesium silicate; and (3) dimethicone (instant claim 36).
Determination of the Scope 
and Content of the Prior Art
	NORTON teaches an improved method and apparatus for producing stable non-toxic, antimicrobial electrolyzed saline solution with a broad range of anti-infective and therapeutic applications (see whole document, particularly the abstract). NORTON teaches their electrolyzed saline is produced by placing a saline solution having a saline concentration of at least about 0.15%, placing in the saline solution an anode and a cathode associated with a power source, and applying an effective voltage potential to produce a balanced mixture of chemical redox balanced species including hypochlorous acid (HOCl), hypochlorites (OCl-, NaClO, dissolved oxygen (O2), chlorine (Cl2) and hydrogen (H2) gases, hydrogen peroxide (H2O2), hydrogen ions (H+), hypochloride (ClO) and corresponding amounts of superoxides (*O2- and HO2), ozone (O3), activated hydrogen ions (H-), chlorine ions (Cl-), hydroxides (NaOH, OH-), singlet oxygen (*O2) and other forms of reactive oxygen (ROS) (*OCl, *HO-) utilizing electron and proton donation and dissolved gas transport to produce a specific redox balanced set of molecules and ions effective as a potent anti-infective ([0021]) (instant claims 36, “an electrolyzed saline solution”). 
applied topically in a wound dressing ([0022]) (instant claims 36-37). NORTON further teaches that “The effective voltage may be adjusted, as desired, to regulate the concentration of the components and the pH of the resulting solution over a large variety of temperatures and fluid flows. Wherein it is difficult to theoretically determine the concentration of all the various resulting chemical components when given any specific set of parameters, the optimal effective voltage, fluid temperature and flow are determined by experimentation. This methodology allows for the intentional regulation of concentration of the specific chemical components in these stable ROS enriched solutions, allowing for the optimization of solutions intended for specific purposes.” ([0028]).
	NORTON teaches the embodiment wherein a saline solution of 0.15% to 1.0% is electrolyzed with an effective voltage under 30V, to produce ROS concentrations calculated to be between 0.05 and 50 ppm ([0040] to [0044]).	NORTON teaches optimizing the amounts of the chemical redox species based upon the application which is expressly taught to be a applied topically in a wound dressing ([0022] & [0028]). Thus, in this case the amount of the hypochlorite is not seen as a distinction over the disclosure/teachings of NORTON as they teach an overlapping range (instant claim 36) and suggest optimization of the redox 
Ascertainment of the difference 
between the Prior Art and the Claims
	The difference between the rejected claims and the teachings of NORTON is that NORTON does not expressly teach: (1) the hypochlorite is in the range of 0.6 to 1% w/v; (2) the inclusion of a buffer in an amount of about 0.2% w/v; (3) the formulation includes a (sodium magnesium silicate) rheology agent (in an amount of about 3.25% w/v); (4) the inclusion of a silicone polymer or blend thereof; (5) the treatment of a wound wherein the wound is a burn; or (6) the formulation is impregnated into a wound dressing which is a bandage, a wipe, a gauze, a sponge, a mesh, or an absorbent wound dressing (instant claims 36 & 37).
	The deficiency in items (1) & (3) are addressed by GARABEDIAN. The deficiency in the inclusion of a silicone polymer (4) is addressed by Kerckhove et al. and KELLER. SELKON is cited as teaching electrolyzed saline as applicable for the treatment of burn wounds (5) and the phosphate buffer (2). GREEN is cited as addressing (6), and NORTHEY is cited as teaching the amount of buffer.
	SELKON teaches super-oxidized water based on hyochlorous acid, such as obtained from the electrochemical treatment of a saline solution, may be used the invention has applicability to burns.” [emphasis added] (col. 11, lines 1-5; claim 2). SELKON teaches electrolyzed saline as suitable for treating burn wounds, accordingly it would have been prima facie obvious to apply the electrolyzed saline composition of NORTON to a burn wound per the suggestion of SELKON.
	SELKON further teaches that “the pH of the final solution was adjusted with a phosphate buffer.” (col. 6, lines 19-20; claims 16 & 34), though SELKON does not expressly teach the amount (instant claims 36 & 38). Regarding the amount of buffer recited in claims 38 of “about 0.2% w/v”, SELKON teaches a phosphate buffer to adjust the pH in a electrolyzed saline solution which is a results effective parameter that one of ordinary skill in the art would have optimized and reasonably resulted in the same amount of buffer (MPEP §2144.05-II: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


    PNG
    media_image1.png
    313
    628
    media_image1.png
    Greyscale

	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05-I).
	Kerckhove et al. teaches silicones in the rehabilitation of burns (see whole document), and particularly the silicone terminology and chemical structure (p. 206, §2.1) encompasses (1) silicone fluids (2) silicone gels, (3) silicone elastomers, each of which are taught as useful in burn wound care (p. 207, §2.2).
	KELLER teaches dressing formulations for reduction of scarring comprising silicone polymers (see whole document). Particularly, KELLER teaches that “Since being introduced in 1982, topical silicone gel sheeting has been used to minimize size, induration, erythema, pruritus, and extensibility of pre-existing hypertonic scars with mixed results.” ([0006]). KELLER teaches that their invention is directed dimethicone, cyclomethicone or a mixture thereof ([0010], claims 1-6)(instant claim 36, “a silicone polymer or blend thereof”).
	KELLER teaches that “In most embodiments, the non-volatile component is less than about 10% […].” ([0018]), and that “The amount of silicone oil in the scar dressing formulation can be from about 0.5 to about 15% of the blended weight.” ([0019]) (instant claims 38, amount of silicon polymer or blend thereof is about 5% w/v). The examiner notes that the amount of silicone polymer overlaps with the claimed amount and is therefore considered prima facie obvious (MPEP §2144.05-I).
	KELLER teaches that the dressings can be applied using single or multiple dosing regimens, such as daily or multiple times each day ([0024])(instant claims 21-22).

	GREEN teaches a two-part sterilant system including a first part comprising a first reagent in a carrier medium and a second part which is miscible with the first part (see whole document, particularly the abstract, claims 1 & 18). 
	GREEN teaches that “The fabric member may comprise a fabric wipe or cloth, or a gauze, pad, or other wound dressing material. Once prepared, the fabric member will have biocidal properties and may be used to dress wounds, ulcers, or the like while promoting a sterile local environment around the wound. For convenience, the invention will be described hereinafter with reference to the use of a fabric wipe, but it is to be understood that the invention is not limited to this embodiment.” [emphasis added]([0016])(instant claim 37, the wound dressing is a wipe, gauze).


Finding of prima facie obviousness
Rationale and Motivation
	It would have been prima facie obvious to one of ordinary skill to treat a wound with a wound dressing such as a bandage or wipe, as suggested by GREEN, including an electrolyzed saline composition composed of  hypochlorite and superoxides (*O2- and HO2), as suggested by NORTON, the hypochlorite being sodium hypochlorite in an amount ranging from about 0.125% to about 1%, and further including sodium magnesium silicate (LAPONITE®) in an amount ranging from about zero to about 15%, as suggested by GARABEDIAN, as particularly suitable for wound treatment, and to further include a silicone species such as dimethicone (PDMS polymers, as taught by Kerckhove et al.) for the reduction of scarring, as suggested by KELLER, the electrolyzed saline being applied to a burn wound, as suggested by SELKON, and further to provide a system for easy 
	In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to combine the claimed elements to produce a formulation with a reasonable expectation of improved burn treatment. Therefore, in the absence of evidence to the contrary, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments:
	Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
	The rejection based on ROGOZINSKI has been withdrawn and the reference KELLER requiring elements other than the silicone polymer maintained based on 
	Applicants position that “Selkon discloses a composition that is not an electrolyzed saline.” (p. 6, line 16), is acknowledged, however the examiner respectfully disagrees as SELKON clearly electrolyzed saline (abstract, claim 1) and directly suggesting application to a burn wound (claim 2), thus the prior art clearly renders obvious application of an electrolyzed saline to a burn wound.
	 And while the electrolyzed saline may not be identical to that of NORTON (Applicants prior art), they clearly suggest the application to burn. SELKON includes a phosphate buffer as well though they don’t expressly teach the amount, a limitation that would have been obvious to optimize, and is expressly taught by NORTHEY. Regarding the rheology agent GARABEDIAN and NORTHEY both teach sodium magnesium silicate (LAPONITE®) as a suitable rheology agent for oxidant compositions. Regarding the silicone, this species is specifically taught by the prior art as suitably applied to a wound to reduce scaring.
	Applicants argument that the cited references include ingredients not recited in the claims, and thus the present claims cannot be properly rejected as obvious over the cited references. And in particular, KELLER discloses compositions that include a high molecular weight low viscosity silicone elastomer crosspolymer in a volatile fluid and a silicone fluid/oil (p. 6, lines 10-12, and last paragraph). 

.
Conclusion
	Claims 17-19, 21-25, 31-33 and 36-42 have been examined on the merits. Claims 17-19, 21-25, 31-33 and 36-42 are rejected under 35 U.S.C. 103. No claim is allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619